Citation Nr: 1215878	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-34 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1978 and active duty for training (ACDUTRA) from January 1989 to June 1989 and from February 1996 to July 1996 (service in the Army National Guard (ARNG)).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim.  In May 2010 a hearing was held before a decision review officer (DRO) at the RO and in July 2011 a videoconference hearing was held before the undersigned; transcripts of the hearings are associated with the claims file.  In August 2011 the Board reopened the Veteran's claim and on de novo review remanded the case for additional development.

The appeal is again being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Following the Board's August 2011 remand, while the RO (via the Appeals Management Center (AMC)) secured the Veteran's service personnel records and his Army National Guard (ARNG) service treatment records (STRs), as requested, not all action ordered was completed, and this matter was prematurely returned to the Board.  As there has not been compliance with the remand instructions, the case must again be remanded for completion of the development sought.  See Stegall, supra. 

In September 2011 the RO/AMC, pursuant to the Board's remand which noted that pertinent postservice treatment records were outstanding, sent the Veteran a letter requesting that he identify all sources of evaluation and/or treatment he received for his neck; he did not respond.  The Board's remand had advised the Veteran of the provisions of 38 C.F.R. § 3.158(a) and instructed the RO/AMC to process the claim under that regulation if he did not respond.  Although he has not yet responded, the year provided by regulation for the response has not yet lapsed.  The remand also directed the RO/AMC to proceed with a VA examination "After (and only if) the development requested above is completed."  This direction was given because a nexus opinion (negative or positive) provided without the examiner having an opportunity to review pertinent postservice treatment records would be one based on an incomplete record/factual background, and lacking in probative value.  Disregarding the Board's instruction, the RO/AMC arranged for a VA examination in October 2011, then (again disregarding remand instructions) readjudicated the claim on the merits (based on the incomplete record).  

The identified treatment records outstanding are pertinent evidence as they relate to follow-up evaluation/treatment and surgery after a postservice intercurrent neck injury in 2000.  [The record currently before the Board includes a 2000 surgical consultation report and a copy of the Veteran's letter declining surgery at the time, but indicating he might be interested in surgery in the future.  At the July 2011 hearing the Veteran testified that he has had neck surgery.]  Proper merits adjudication is not possible without the outstanding records (as they clearly would have bearing on what, if any, cervical spine pathology is related to service).  

Based on what transpired after the RO/AMC requested identifying information and releases from the Veteran, the proper course of action was to defer readjudication of the matter until the one year period to respond had lapsed, then (if the Veteran remained non-compliant with the request) to dismiss the claim under 38 C.F.R. § 3.158(a)(as abandoned).  THe RO/AMC is advised that the U.S Court of Appeals for Veterans Claims has routinely held (by endorsing Joint Motions for Remand by the Parties to the effect) that readjudication of a claim prior to the expiration of a time period afforded for response is a due process violation (that invalidates any application of 38 C.F.R. § 3.158(a)).  

In summary, proper merits adjudication of this service connection claim is not possible without completion of the preliminary development sought.  Because (based on the action of the RO/AMC) the Veteran may have a misconception regarding the consequences (under 38 C.F.R. § 3.158(a)) of a failure to cooperate with the request for pertinent evidence, he must be afforded another opportunity to do so.  

The Veteran is again advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and releases for private records) is not furnished within a year after the date of request the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following:

1. The RO/AMC should again ask the Veteran to identify all VA and private providers of evaluation and/or treatment he has received for his neck, specifically including: (1) records from the initial pre-surgical consultation, records associated with the surgery, and records of therapy/follow-up after the neck surgery; (2) any follow-up visits with Dr. T.J.J.; (3) any treatment/evaluation by J.R., P.A. or other providers with whom J.R., P.A. may be associated; and (4) any and all treatment at Army Hospitals while on ACDUTRA.       

He should furnish a chronological listing with names and locations of all providers and dates or approximate dates of treatment/evaluation (specifically including those noted above), as well as any releases necessary for VA to secure records from private providers. 

The RO must secure for the record copies of complete clinical records of all treatment identified (those not already associated with the claims file).  If the results of this development suggest that there are additional pertinent and outstanding treatment records, the RO must arrange for development for such records.  

The Veteran must be afforded the one year time period (from the initial September 2011 request) to respond (and accurately advised of the time limit for response).  If he does not respond within such period of time to the request for identifying information and releases (or his response is incomplete, and does not include information/releases for records that have been cited/identified), even after he is advised that it is incomplete, the claim must be further processed under 38 C.F.R. § 3.158(a). 

2. The RO/AMC should not proceed with any further development until the Veteran provides a complete response with the information and releases sought and all identified treatment records have been secured (or their unavailability accounted for).

3. If, and only if, the development requested above is completed in full (and the record includes additional pertinent information not in the record at the time of the October 2011 VA examination), the RO should return the claims folder to the October 2011 VA examiner for an addendum opinion (with explanation of rationale) as to whether any evidence added to the record since the October 2011 examination changes the nexus opinion then offered.    

If the October 2011 VA examiner is unavailable to provide the addendum sought, the RO should arrange for a review of the claims file (and an additional examination if deemed necessary) by another appropriate provider to secure the opinion sought.

4. The RO should then readjudicate the claim (under 38 C.F.R. § 3.158(a) if it applies).  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

